DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An item, comprising: fabric comprising first and second strands with conductive segments; an electrical component having a surface with first and second grooves; and conductive material in the first and second grooves that electrically couples the electrical component to the conductive segments of the first and second strands,”  “An item, comprising: woven fabric comprising insulating strands and at least first and second conductive strands; an electrical component having first and second opposing surfaces; 3first and second contact pads on the first surface, wherein the first and second conductive strands are respectively coupled to the first and second contact pads via first and second solder connections; and an encapsulation structure that encapsulates the first and second solder connections.” as recited claim 11, “An item, comprising: 4fabric comprising first and second strands each having an outer insulating layer and a 
            Claims 2-10, 12-15 and 17-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 11 and 16

Conclusion
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848